DETAILED ACTION
In response to communication filed on 19 July 2022, claims 1, 5, 8, 12, 15 and 19 are amended. Claims 3-4, 10-11 and 17-18 are canceled. Claims 1-2, 5-9, 12-16 and 19-20 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see “Objections to the claims”, filed 19 July 2022, have been carefully considered and based on the amendments, the objections are withdrawn.

Applicant’s arguments, see “Rejections Under 35 U.S.C § 112”, filed 19 July 2022, have been carefully considered and based on the amendments, the rejections are withdrawn.

Applicant’s arguments, see “Rejections Under 35 U.S.C § 101”, filed 19 July 2022, have been carefully considered and based on the amendments, the rejections are withdrawn.

Applicant’s arguments, see “Double Patenting”, filed 19 July 2022, have been carefully considered and based on the Terminal Disclosure filed, the rejections are withdrawn.

Applicant’s arguments, see “Issues Relating to Prior Art”, filed 19 July 2022, have been carefully considered but are not persuasive. Applicant’s arguments with respect to claim1 have been considered but are moot because the new ground of rejection does not rely on Worden reference and therefore the arguments are not considered to be persuasive.

Information Disclosure Statement
The information disclosure statement filed on 6 September 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and has not been fully considered because the references not considered in the IDS have a mis-match with respect to the Document number and Name of Patentee or Applicant of Cited Document. 

Claim Interpretation
Claims 1 and 8 recite “using an ontology map to map the exporting site property type to an importing site property type defined by an importing site ontology for an importing site”. The claims do not recite functionality, but instead recites what the ontology map is used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim 15 recites “use an ontology map to map the exporting site property type to an importing site property type defined by an importing site ontology for an importing site”. The claims do not recite functionality, but instead recites what the ontology map is used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5-9, 12-16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (US 2009/0228507 A1, hereinafter “Jain”) in view of Narukar et al. (US 6,711,624 B1, hereinafter “Narukar”) further in view of Twede et al. (US 2004/0205619 A1, hereinafter “Twede”) and Chang et al. (US 6,308,178 B1,  hereinafter “Chang”).

Regarding claim 1, Jain teaches
A method comprising: (see Jain, [0007] “the method further comprises receiving the first input data… storing the modified input data”). 
storing a database change comprising a property value, the property value having an original property type as defined in original ontology (see Jain, [0027] -[0030] “a system for creating data in a database using a dynamic ontology… ontology 106 comprises stored information providing a data model of data stored in database 108, and the ontology is defined by one or more object types 110 and one or more property types 116. One or more objects 112 in the database 108 may be instantiated based on the object types 110, and each of the objects has one or more properties 114A, 114B that are instantiated based on property types … A parser definition comprises metadata that informs parser 102 how to parse input data 100 to determine whether values in the input data can be assigned to the property type 116 that is associated with the parser definition… The modified data 103 is added to the database 108 according to ontology 106 by storing values of the modified data in a property of the specified property type”).
using an ontology map to map original property type to transformed property type defined by an importing site ontology for transformation (see Jain, [0027] -[0030] “a system for creating data in a database using a dynamic ontology… ontology 106 comprises stored information providing a data model of data stored in database 108, and the ontology is defined by one or more object types 110 and one or more property types 116. One or more objects 112 in the database 108 may be instantiated based on the object types 110, and each of the objects has one or more properties 114A, 114B that are instantiated based on property types … A parser definition comprises metadata that informs parser 102 how to parse input data 100 to determine whether values in the input data can be assigned to the property type 116 that is associated with the parser definition… The modified data 103 is added to the database 108 according to ontology 106 by storing values of the modified data in a property of the specified property type”). 
determining that values are different; (see Jain, [0062] “(see Jain, [0062] “If applying a definition at step 310 results in a match to the input data as tested at step 312… If no match occurs at step 312, then control transfers to step 314”). 
determining the values match, (see Jain, [0062] “If applying a definition at step 310 results in a match to the input data as tested at step 312… the input data matches the regular expression 508 for an ADDRESS value”). 
wherein the method is performed by one or more computing devices (see Jain, [0069]-[0075] “Computer system 600 includes a bus 602 or other communication mechanism for communicating information, and a processor 604… Network link 620 typically provides data communication through one or more networks to other data devices”).
Jain does not explicitly teach an exporting site property type as defined in an exporting site ontology for an exporting site; using an ontology map to map the exporting site property type to an importing site property type defined by an importing site ontology for an importing site; transforming the property value to an intermediate property value based on the importing site property type; transforming the intermediate property value to a first round-trip value based on the exporting site property type; determining that the property value and the first round-trip value are different; transforming the first round-trip value to a second intermediate value based on the importing site property type; transforming the second intermediate value to a second round-trip value based on the exporting site property type; determining whether to export the database change to the importing site based at least in part on a comparison between the first round-trip value and the second round-trip value; exporting the database change to importing site when the first round-trip value and the second round-trip value match.
However, Narukar discloses transfer of a data block from a source host having an internal source data format, to a destination host having an internal destination data format different from the source data format and also teaches
an exporting site format in (see Narukar, [col4 lines48-49] “format of the data block from the source data format”) an exporting site (see Narukar, [col4 lines48-49] “format of the data block from the source data format”; [col28 lines27-28] “may be used to determine the type of information stored in each field so that automatic mapping can be implemented between fields of the source host and corresponding fields of the destination host”) for an exporting site; (see Narukar, [col4 lines48-49] “format of the data block from the source data format”).
the exporting site format in (see Narukar, [col4 lines48-49] “format of the data block from the source data format”) an importing site (see Narukar, [col4 lines15-17] “a destination host having an internal destination data format different from the source data format”; [col28 lines27-28] “may be used to determine the type of information stored in each field so that automatic mapping can be implemented between fields of the source host and corresponding fields of the destination host”) for an importing site; (see Narukar, [col4 lines15-17] “a destination host having an internal destination data format different from the source data format”; [col28 lines27-28] “may be used to determine the type of information stored in each field so that automatic mapping can be implemented between fields of the source host and corresponding fields of the destination host”).
transforming the property value to an intermediate property value (see Narukar, [col9 line18] “the data block selected by the user to be transferred from a source host to a destination host includes geographical address information… The address information may include any or all of a first name, a last name, a personal title, a street address, a city, a state, a country, and a zip code. Different countries have different address formats”; [col10 lines26-32] “for a United States address, the fields of a parsed data format may include a first name field, a last name field, a title field, a street address field, a city field, a state field, and a country field. For an address other than a United States address, the fields of a parsed data format, may include other appropriate fields” – Different formats for different countries is interpreted to be intermediate property value) based on the importing site property type; (see Narukar, [col4 lines15-17] “a destination host having an internal destination data format different from the source data format”; [col28 lines27-28] “may be used to determine the type of information stored in each field so that automatic mapping can be implemented between fields of the source host and corresponding fields of the destination host”).
transforming the intermediate property value to a first round-trip value (see Narukar, [col4 lines47-51] “to extract a data block from the source host and to convert the format of the data block from the source data format to the intermediate data format”; [col15 lines7-8] “converts the file format of the extracted data block to a standard intermediate data file format. The data block is temporarily stored in an intermediate memory storage location” – the converted immediate file format has been interpreted as first round-trip value) based on the exporting site property type; (see Narukar, [col4 lines48-49] “format of the data block from the source data format”; [col28 lines27-28] “may be used to determine the type of information stored in each field so that automatic mapping can be implemented between fields of the source host and corresponding fields of the destination host”).
the property value (see Narukar, [col4 lines18-20] “determining characteristics of the source data format by comparing the source data format to sets of data format characteristics stored in a memory storage space of the computer system to determine if a predetermined relationship exists between the characteristics of the source data format and a particular one of the sets”) and the first round-trip value (see Narukar, [col4 lines47-51] “to extract a data block from the source host and to convert the format of the data block from the source data format to the intermediate data format”; [col15 lines7-8] “converts the file format of the extracted data block to a standard intermediate data file format. The data block is temporarily stored in an intermediate memory storage location” – the converted immediate file format has been interpreted as first round-trip value).
converting file format based on the importing site property type; (see Narukar, [col4 lines15-17] “a destination host having an internal destination data format different from the source data format”; [col28 lines27-28] “may be used to determine the type of information stored in each field so that automatic mapping can be implemented between fields of the source host and corresponding fields of the destination host”).
converting file format to a second round-trip value (see Narukar, [col15 lines 32-35] “converts the internal data file format of the data block from the standard intermediate format to a native format of the destination host, and inserts the data block into the destination host” – native format of the destination host is interpreted as second round-trip value) based on the exporting site property type; (see Narukar, [col4 lines48-49] “format of the data block from the source data format”; [col28 lines27-28] “may be used to determine the type of information stored in each field so that automatic mapping can be implemented between fields of the source host and corresponding fields of the destination host”).
a comparison (see Narukar, [col4 lines18-20] “determining characteristics of the source data format by comparing the source data format to sets of data format characteristics stored in a memory storage space of the computer system to determine if a predetermined relationship exists between the characteristics of the source data format and a particular one of the sets”) between the first round-trip value (see Narukar, [col4 lines47-51] “to extract a data block from the source host and to convert the format of the data block from the source data format to the intermediate data format”; [col15 lines7-8] “converts the file format of the extracted data block to a standard intermediate data file format. The data block is temporarily stored in an intermediate memory storage location” – the converted immediate file format has been interpreted as first round-trip value) and the second round-trip value; (see Narukar, [col15 lines 32-35] “converts the internal data file format of the data block from the standard intermediate format to a native format of the destination host, and inserts the data block into the destination host” – native format of the destination host is interpreted as second round-trip value).
the first round-trip value (see Narukar, [col4 lines47-51] “to extract a data block from the source host and to convert the format of the data block from the source data format to the intermediate data format”; [col15 lines7-8] “converts the file format of the extracted data block to a standard intermediate data file format. The data block is temporarily stored in an intermediate memory storage location” – the converted immediate file format has been interpreted as first round-trip value) and the second round-trip value (see Narukar, [col15 lines 32-35] “converts the internal data file format of the data block from the standard intermediate format to a native format of the destination host, and inserts the data block into the destination host” – native format of the destination host is interpreted as second round-trip value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of exporting and importing site, transforming values including intermediate values as being disclosed and taught by Narukar in the system taught by Jain to yield the predictable results of automatically determining interfacing requirements between source and destination hosts (see Narukar, [col4 lines58-63] “An important advantage of the present invention is that internal data format characteristics and interfacing requirements of the source and destination data hosts are automatically determined. Based on these characteristics and requirements, appropriate driver interface modules are determined for each of the source and destination data hosts”).
The proposed combination of Jain and Narukar does not explicitly teach transforming the first round-trip value to a second intermediate value based on the importing site property type; transforming the second intermediate value to a second round-trip value based on the exporting site property type; determining whether to export the database change to the importing site based at least in part on a comparison; exporting the database change to importing site when the first round-trip value and the second round-trip value match.
However, Twede discloses chaining of translation of data file formats and also teaches
transforming the first round-trip value to a second intermediate value (see Twede, [0010] “chaining translation in order to convert data files into desired formats”; [0032] “each intermediate translator 58 in the chain to access the data file from the preceding translator 58, and to instruct the initial translator 58 to directly access the datafile in initial format, translation similarly occurs as each subsequent translator 58 accesses the output of the preceding translator 58 to perform the format conversion” – there are plurality of intermediate translations that take place).
transforming the second intermediate value to a desired final format (see Twede, [0039] “The datafile is then converted to the desired final format as the initial translator in the initial format datafile and converts it into output in another format, and each of the subsequent translator directly accesses the output of the prior translator in the conversion sequence and converts it into a subsequent format until the datafile is converted into the desired final format”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating plurality of intermediate translations as being disclosed and taught by Twede in the system taught by the proposed combination of Jain and Narukar to yield the predictable results of automatically provide translation of certain types of files so they can be accessed (see Twede, [0002] “Many programs include embedded translation features allowing certain types of files to automatically be translated and accessed therein, or may utilize translators that are installed to expand the functionality of the program”).
The proposed combination of Jain, Narukar and Twede does not explicitly teach determining whether to export the database change to the importing site based at least in part on a comparison; exporting the database change to importing site when the first round-trip value and the second round-trip value match.
However, Chang discloses integrating data among heterogeneous source applications and also teaches 
determining whether to export the database change to the importing site based at least in part on the validation process (see Chang, [col9 lines26-40] “Validator 150 of active component 30 next communicates with the appropriate module 70 in repository 40 to determine whether the data residing in the active interface table of temporary data storage 90 has been properly translated and processed, such that its content is consistent with the configuration parameters residing in configuration data storage 80 associated with module 70, and its format is appropriate for populating destination application 14…. After the data from source application 12 has been loaded, translated, synchronized, and validated, interface 160 moves the data from the interface table of temporary data storage 90 into an appropriate table residing in destination application 14”).
exporting the database change to importing site when the data is validated (see Chang, [col9 lines26-40] “Validator 150 of active component 30 next communicates with the appropriate module 70 in repository 40 to determine whether the data residing in the active interface table of temporary data storage 90 has been properly translated and processed, such that its content is consistent with the configuration parameters residing in configuration data storage 80 associated with module 70, and its format is appropriate for populating destination application 14…. After the data from source application 12 has been loaded, translated, synchronized, and validated, interface 160 moves the data from the interface table of temporary data storage 90 into an appropriate table residing in destination application 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating plurality of intermediate translations as being disclosed and taught by Chang in the system taught by the proposed combination of Jain, Narukar and Twede to yield the predictable results of providing a standard interface and repository of information to manage mapping, validation and synchronizing across sites, including validation before exporting (see Chang, [col3 lines11-24] “By providing a standard interface methodology that incorporates a collection of rules describing a particular destination application, the integration system of the present invention eliminates the need for custom software and the disadvantages of the development life cycle associated therewith, reduces user learning curves by virtue of the knowledge contained within the repository, eliminates manual data entry, and provides an upgrade path to future releases of the destination application, thereby reducing the cost of ownership. Updates may be accomplished by revising the repository and adding new modules, and distributing them as replacements to all organizations employing the revised destination application”).
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a computer-readable medium (see Jain, [0071] “instructions may be read into main memory 606 from another machine-readable medium, such as storage device 610. Execution of the sequences of instructions contained in main memory 606 causes processor 604 to perform the process steps described herein”) and a system form (see Jain, [0069] “that illustrates a computer system 600”; [0071] “instructions may be read into main memory 606 from another machine-readable medium, such as storage device 610. Execution of the sequences of instructions contained in main memory 606 causes processor 604 to perform the process steps described herein”) and are rejected under the same rationale.

	Regarding claim 2, the proposed combination of Jain, Narukar, Twede and Chang teaches
	further comprising determining to export the database change to the importing site in response to determining that (see Chang, [col9 lines26-40] “Validator 150 of active component 30 next communicates with the appropriate module 70 in repository 40 to determine whether the data residing in the active interface table of temporary data storage 90 has been properly translated and processed, such that its content is consistent with the configuration parameters residing in configuration data storage 80 associated with module 70, and its format is appropriate for populating destination application 14…. After the data from source application 12 has been loaded, translated, synchronized, and validated, interface 160 moves the data from the interface table of temporary data storage 90 into an appropriate table residing in destination application 14”) the property value and (see Narukar, [col4 lines18-20] “determining characteristics of the source data format by comparing the source data format to sets of data format characteristics stored in a memory storage space of the computer system to determine if a predetermined relationship exists between the characteristics of the source data format and a particular one of the sets”) the first round-trip value (see Narukar, [col4 lines47-51] “to extract a data block from the source host and to convert the format of the data block from the source data format to the intermediate data format”; [col15 lines7-8] “converts the file format of the extracted data block to a standard intermediate data file format. The data block is temporarily stored in an intermediate memory storage location” – the converted immediate file format has been interpreted as first round-trip value) are the same (see Jain, [0062] “If applying a definition at step 310 results in a match to the input data as tested at step 312… the input data matches the regular expression 508 for an ADDRESS value”). The motivation for the proposed combination is maintained. 
Claims 9 and 16 incorporate substantively all the limitations of claim 2 in a computer-readable medium and a system form and are rejected under the same rationale.

	Regarding claim 5, the proposed combination of Jain, Narukar, Twede and Chang teaches
	further comprising flagging an incompatible mapping (see Chang, [col9 lines34-37] “Upon detecting errors, validator 150 marks records as being invalid and generates a report for transmission to destination application 14”) of the ontology map (see Jain, [0027] -[0030] “a system for creating data in a database using a dynamic ontology… ontology 106 comprises stored information providing a data model of data stored in database 108, and the ontology is defined by one or more object types 110 and one or more property types 116. One or more objects 112 in the database 108 may be instantiated based on the object types 110, and each of the objects has one or more properties 114A, 114B that are instantiated based on property types … A parser definition comprises metadata that informs parser 102 how to parse input data 100 to determine whether values in the input data can be assigned to the property type 116 that is associated with the parser definition… The modified data 103 is added to the database 108 according to ontology 106 by storing values of the modified data in a property of the specified property type”) when the first-round trip value and (see Narukar, [col4 lines47-51] “to extract a data block from the source host and to convert the format of the data block from the source data format to the intermediate data format”; [col15 lines7-8] “converts the file format of the extracted data block to a standard intermediate data file format. The data block is temporarily stored in an intermediate memory storage location” – the converted immediate file format has been interpreted as first round-trip value) the second-round trip value (see Narukar, [col15 lines 32-35] “converts the internal data file format of the data block from the standard intermediate format to a native format of the destination host, and inserts the data block into the destination host” – native format of the destination host is interpreted as second round-trip value) differ (see Jain, [0062] “(see Jain, [0062] “If applying a definition at step 310 results in a match to the input data as tested at step 312… If no match occurs at step 312, then control transfers to step 314”). The motivation for the proposed combination is maintained. 
Claims 12 and 19 incorporate substantively all the limitations of claim 5 in a computer-readable medium and a system form and are rejected under the same rationale.

Regarding claim 6, the proposed combination of Jain, Narukar, Twede and Chang teaches
	wherein the ontology map comprises a one-to-one mapping between a first particular data type defined by the exporting site ontology and a plurality data types defined by the importing site ontology; and (see Chang, [col8 lines1-26] “Mapping rules 66B within data element 60B convert the data representing the contact's last name into a number used to identify the contact in various tables throughout destination application 14… Outputs 64C, 64D are provided as inputs 62A, 62A' of data element 60A. Mapping rules 66A of data elements 60A provide for one-to-one mapping of input 62A or input 62A'… require an output of the organization number at output 64A”; [col2 lines42-44] “a repository of information used by the active component relating to the characteristics of the source and destination applications”; [col2 lines36-40] ” that manages all mapping, validation, and synchronization of data among heterogeneous source and destination applications within an organization and among the applications of multiple organizations”). 
wherein exporting the database change at the importing site comprises (see Chang, [col9 lines26-40] “Validator 150 of active component 30 next communicates with the appropriate module 70 in repository 40 to determine whether the data residing in the active interface table of temporary data storage 90 has been properly translated and processed, such that its content is consistent with the configuration parameters residing in configuration data storage 80 associated with module 70, and its format is appropriate for populating destination application 14…. After the data from source application 12 has been loaded, translated, synchronized, and validated, interface 160 moves the data from the interface table of temporary data storage 90 into an appropriate table residing in destination application 14”) exporting based at least in part on the one-to-one mapping (see Chang, [col8 lines1-26] “Mapping rules 66B within data element 60B convert the data representing the contact's last name into a number used to identify the contact in various tables throughout destination application 14… Outputs 64C, 64D are provided as inputs 62A, 62A' of data element 60A. Mapping rules 66A of data elements 60A provide for one-to-one mapping of input 62A or input 62A'… require an output of the organization number at output 64A”). The motivation for the proposed combination is maintained. 
Claims 13 incorporates substantively all the limitations of claim 6 in a computer-readable medium form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Jain, Narukar, Twede and Chang teaches
further comprising flagging an incompatible mapping when (see Chang, [col9 lines34-37] “Upon detecting errors, validator 150 marks records as being invalid and generates a report for transmission to destination application 14”) the property value and (see Narukar, [col4 lines18-20] “determining characteristics of the source data format by comparing the source data format to sets of data format characteristics stored in a memory storage space of the computer system to determine if a predetermined relationship exists between the characteristics of the source data format and a particular one of the sets”) the first round-trip value (see Narukar, [col4 lines47-51] “to extract a data block from the source host and to convert the format of the data block from the source data format to the intermediate data format”; [col15 lines7-8] “converts the file format of the extracted data block to a standard intermediate data file format. The data block is temporarily stored in an intermediate memory storage location” – the converted immediate file format has been interpreted as first round-trip value) differ (see Jain, [0062] “(see Jain, [0062] “If applying a definition at step 310 results in a match to the input data as tested at step 312… If no match occurs at step 312, then control transfers to step 314”). The motivation for the proposed combination is maintained. 
Claims 14 and 20 incorporate substantively all the limitations of claim 7 in a computer-readable medium and a system form and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156